Order entered February 11, 2022




                                       In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-21-00499-CV

                          LATOYIA MHOON, Appellant

                                          V.

                THE KONTOUR AT KESSLER PARK, Appellee

                 On Appeal from the County Court at Law No. 1
                             Dallas County, Texas
                     Trial Court Cause No. CC-21-01990-A

                                      ORDER

      Appellant’s corrected brief is past due. Before the Court is appellant’s

February 8, 2022 motion for extension of time. Appellant requests the extension,

in part, so that she may obtain legal help and notes she filed a statement of inability

to afford court costs.

      We GRANT the motion and ORDER the brief be filed no later than March

11, 2022.

      We note appellant has not filed a docketing statement, and was directed to

do so on June 28, 2021, with a warning that the failure to do so may result in
dismissal. While the docketing form may be found on the Court’s website, we

have attached a copy hereto for appellant’s convenience.

                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE